 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
         Robert Wayne Hughes,
 9                                                     CASE NO. 18-cv-5717-RJB-JRC
                                   Plaintiff,
10                                                     ORDER RE-NOTING DEFENDANTS’
                                                       CROSS-MOTION FOR SUMMARY
                    v.
11                                                     JUDGMENT AND GIVING PLAINTIFF
                                                       PROPER WARNINGS WITH THE
         Kevin Bovencamp et al.
12                                                     OPPORTUNITY TO SUBMIT A
                                                       RESPONSE
                                   Defendants.
13

14          Before the Court is defendants’ cross-motion for summary judgment. Dkt. 37. Plaintiff is

15 incarcerated and proceeding pro se. See Dkt. Defendants failed to give plaintiff warnings

16 contemporaneously with the filing of the dispositive motion as required pursuant to Rand v.

17 Rowland, 113 F.3d 1520 (9th Cir. 1997); Woods v. Carey, 684 F3d. 934 (9th Cir. 2012).

18          This order is intended to provide this notification. However, defendants are advised that it

19 is defendants’ responsibility to serve Rand and Wyatt notices, in a separate document,

20 concurrently with motions to dismiss and motions for summary judgment so that pro se prisoner

21 plaintiffs will have fair, timely and adequate notice of what is required of them in order to

22 oppose those motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). Defendants who fail

23

24 ORDER RE-NOTING DEFENDANTS’ CROSS-
     MOTION FOR SUMMARY JUDGMENT AND
     GIVING PLAINTIFF PROPER WARNINGS WITH
     THE OPPORTUNITY TO SUBMIT A RESPONSE -
     1
 1 to file and serve the required Rand and Wyatt notices on the plaintiff may have their motion

 2 stricken from the Court’s calendar with leave to re-file.

 3          In accordance with Rand and its progeny, plaintiff is advised that when defendants file a

 4 motion for summary judgment pursuant to Federal Rules of Civil Procedure 56, plaintiff should

 5 review the rule for purposes of determining a response. Rule 56 requires a nonmoving party (in

 6 this case, plaintiff) to submit affidavits or other evidence in opposition to the motion for

 7 summary judgment if the moving party has shown the absence of issues of material fact and an

 8 entitlement to judgment as a matter of law. A nonmoving party may not rest upon the mere

 9 allegations or denials of prior pleadings. Rather, successful opposition to a motion for summary

10 judgment requires the nonmoving party to set forth, through affidavits or other evidence, specific

11 facts showing a genuine issue for trial. Failure by plaintiff to oppose this summary judgment

12 motion or to present counter evidence could result in the Court accepting the moving party’s

13 evidence as the truth, and entering final judgment in favor of the moving party without a full

14 trial. Rand v. Rowland, 113 F.3d 1520 (9th Cir. 1997).

15          Plaintiff will have until November 25, 2019 to submit a response to defendants’ cross-

16 motion for summary judgment (Dkt. 37). Defendants may file a reply on or before November 29,

17 2019. The parties are advised that all other deadlines set forth in the Court’s Pretrial Scheduling

18 Order (Dkts. 28, 32) remain in effect.

19

20

21

22

23

24 ORDER RE-NOTING DEFENDANTS’ CROSS-
     MOTION FOR SUMMARY JUDGMENT AND
     GIVING PLAINTIFF PROPER WARNINGS WITH
     THE OPPORTUNITY TO SUBMIT A RESPONSE -
     2
 1         The Clerk’s Office is directed to re-note plaintiff’s motion for summary judgment (Dkt.

 2 34) for November 29, 2019, re-docket defendants’ cross-motion for summary judgment (Dkt. 37)

 3 as a pending motion, and note defendants’ cross-motion for summary judgment for November

 4 29, 2019.

 5

 6         Dated this 6th day of November, 2019.

 7

 8                                                     A
                                                       J. Richard Creatura
 9
                                                       United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 ORDER RE-NOTING DEFENDANTS’ CROSS-
     MOTION FOR SUMMARY JUDGMENT AND
     GIVING PLAINTIFF PROPER WARNINGS WITH
     THE OPPORTUNITY TO SUBMIT A RESPONSE -
     3
